IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 32 MM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
PETER ALLEN TREADWAY,         :
                              :
               Petitioner     :


                                          ORDER


PER CURIAM
       AND NOW, this 20th day of March, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED, WITHOUT PREJUDICE to

Petitioner’s right to seek similar relief through the Post Conviction Relief Act.